Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 1 of 29 PageID #: 3313




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


                                                                MEMORANDUM DECISION AND
    C.R. BARD, INC., a New Jersey corporation,                 ORDER GRANTING DEFENDANT’S
    and BARD PERIPHERAL VASCULAR,                              RENEWED MOTION TO TRANSFER
    INC., an Arizona corporation,                              TO THE UNITED STATES DISTRICT
                                                                COURT FOR THE DISTRICT OF
            Plaintiffs,                                                 DELAWARE

    v.                                                                   2:12-cv-00036-RJS-DAO

    SMITHS MEDICAL ASD, INC., a Delaware                          Chief District Judge Robert J. Shelby
    corporation,
                                                                   Magistrate Judge Daphne A. Oberg
            Defendant.



           Plaintiffs C.R. Bard, Inc. and Bard Peripheral Vascular, Inc. (collectively, Bard)1 develop

and manufacture medical devices. Bard filed suit claiming Defendant Smiths Medical ASD, Inc.

(Smiths) infringed on two of Bard’s patents. Smiths denies the allegations. Before the court is

Smiths’s Renewed Motion to Transfer for Improper Venue.2 For the reasons explained below,

the Motion is GRANTED, and the case is TRANSFERRED to the District of Delaware.

                                                 BACKGROUND

           Bard commenced this action on January 11, 2012, alleging Smiths infringed two of

Bard’s patents related to its power injectable port technology.3 Bard concurrently filed in this


1
 On July 12, 2017, C.R. Bard assigned the patents at issue in this case to Bard Peripheral Vascular, including all
causes of action for past, present, and future infringement claims. See Dkt. 122 (Motion to Substitute a Party) at 2.
C.R. Bard then moved the court to substitute Bard Peripheral Vascular as the named Plaintiff in this case. Id. The
court denied the Motion and instead ordered joinder of C.R. Bard and Bard Peripheral Vascular. See Dkt. 140
(Order Denying Substitution).
2
    Dkt. 204.
3
    Dkt. 2 (Complaint) at 2–4 (U.S. Patent No. 7,947,022; U.S. Patent No. 7,785,302).
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 2 of 29 PageID #: 3314




court two other actions involving the same patents against Medical Components, Inc. and

AngioDynamics, Inc.4 While the cases were in initial proceedings, AngioDynamics filed with

the United States Patent & Trademark Office (USPTO) a petition for inter partes reexamination.5

After the USPTO granted the petition for review, Smiths successfully moved to stay this case.6

On December 17, 2012, the case was administratively closed.7 Upon completion of the

USPTO’s inter partes reexamination proceedings, the court on October 4, 2019 lifted the stay

and reopened the case.8

           While the case was stayed, the Supreme Court decided TC Heartland LLC v. Kraft Foods

Group Brands LLC, holding that for venue purposes a corporate defendant in a patent

infringement action resides only in its state of incorporation.9 That holding significantly changed

existing law.10 Shortly after this case was reopened, Smiths moved to transfer under the new rule

announced in TC Heartland.11 Smiths argued transfer was required because it is incorporated,

and therefore resides, in Delaware, and it does not have a regular and established place of




4
    See cases 2:12-cv-32 and 2:12-cv-35, respectively.
5
 See Dkt. 83 (Motion to Stay) at 2. AngioDynamics challenged three of Bard’s patents involving power injectable
port technology, but only two of the patents are at issue in this case. See supra note 3.
6
    See Dkt. 89 (Motion for Extension of Stay); Dkt. 97 (Order granting stay).
7
    See Dkt. 98.
8
    See Dkt. 152.
9
    137 S. Ct. 1514, 1517 (2017).
10
     See In re Micron Technology, Inc., 875 F.3d 1091, 1094 (Fed. Cir. 2017).
11
     See Dkt 157 (Motion to Transfer).


                                                            2
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 3 of 29 PageID #: 3315




business in Utah.12 Challenging that assertion, Bard filed a motion for venue discovery,13 which

the court granted.14

            Following venue discovery, Smiths filed a Renewed Motion to Transfer for Improper

Venue, which is now before the court.15 Bard opposes the Motion, arguing venue is proper in the

District of Utah because (1) Smiths waived its ability to challenge venue in 2012 when it

affirmatively stated in its Answer that venue here was proper and then filed counterclaims

against Bard, and (2) the home offices of two Utah-based Smiths sales representatives and a Utah

storage unit paid for and used by Smiths sales representatives proves that Smiths had a regular

and established place of business in Utah at the time this lawsuit was filed.16

            The court concludes venue in the District of Utah is improper and GRANTS Smiths’s

Renewed Motion to Transfer.

                                                   DISCUSSION

            “Upon motion by the Defendant challenging venue in a patent case, the Plaintiff bears the

burden of establishing proper venue.”17 Venue is established under 28 U.S.C. § 1400(b), which

provides: “[a]ny civil action for patent infringement may be brought in the judicial district where

the defendant resides, or where the defendant has committed acts of infringement and has a

regular and established place of business.” The Supreme Court recently held in TC Heartland

that in the context of a patent infringement action, a corporate defendant resides only in its state



12
     Id. at 4.
13
     Dkt. 161.
14
     Dkt. 168 (Order granting venue discovery).
15
     Dkt. 204.
16
     See Dkt. 214 (Opposition Memo.) at 1.
17
     In re ZTE (USA) Inc., 890 F.3d 1008, 1013 (Fed. Cir. 2018).


                                                           3
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 4 of 29 PageID #: 3316




of incorporation.18 Smiths asserts venue is no longer proper in the District of Utah under TC

Heartland because it is incorporated, and thus resides, in Delaware. For that reason, Smiths

maintains venue here is proper only if Smiths has committed acts of infringement in Utah and

had “a regular and established place of business” in the state when the case was filed in 2012.19

Smiths denies it had such a place of business.

            Bard argues venue is proper in the District of Utah because (1) Smiths waived its right to

challenge venue, and (2) Smiths had a regular and established place of business in the District

when the case was filed. The court addresses each argument in turn.

       I.       Smiths Did Not Waive Its Right to Challenge Venue

            Bard first argues Smiths waived its right to challenge venue because it admitted in its

Answer to the 2012 Complaint that venue here was appropriate, and because it sought

affirmative relief here when it chose to assert counterclaims against Bard. The court disagrees.

            A. Legal Standard

            Patent venue law has changed substantially over the past fifty years, with numerous

courts evaluating the relationship between the patent venue statute, § 1400(b), and the general

venue statute, 28 U.S.C. § 1391(c).20 In 1957, the Supreme Court held the then-existing version

of § 1391(c) did not apply to § 1400(b), meaning that patent venue was separate and distinct

from general venue requirements.21 Following 1988 Congressional amendments to § 1391(c),




18
     137 S.Ct. at 1517.
19
     28 U.S.C. § 1400(b) (2018).
20
   Section 1391(c)(2), as most recently amended in 2011, states, “[A]n entity with the capacity to sue and be sued in
its common name under applicable law, whether or not incorporated, shall be deemed to reside, if a defendant, in
any judicial district in which such defendant is subject to the court’s personal jurisdiction . . . .”
21
     See Fourco Glass Co. v. Transmirra Products Corp., 353 U.S. 222, 229 (1957).


                                                          4
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 5 of 29 PageID #: 3317




the Federal Circuit concluded in V.E. Holding Corp. v. Johnson Gas Appliance Co.22 that the new

§ 1391 amendments “furnished a definition of ‘resides’ that applied to § 1400(b).”23 Under the

new amendments, a corporate defendant was “deemed to reside in any judicial district in which it

[wa]s subject to personal jurisdiction at the time the action [wa]s commenced.”24 Crucially, the

court in V.E. Holding broadly expanded patent venue jurisdiction by linking it with the general

venue statute.

           Because the Federal Circuit retains nationwide original jurisdiction in patent cases,25 the

V.E. Holding decision set binding precedent for all federal district courts across the country and

remained good law for nearly thirty years.26 On May 22, 2017, “the Supreme Court changed the

controlling law when it decided TC Heartland.”27 The Court concluded “the [1988 and 201128]

amendments to § 1391 did not modify the meaning of § 1400(b)” as interpreted by the Court’s




22
     917 F.2d 1574, 1575 (Fed. Cir. 1990).
23
     In re Micron, 875 F.3d at 1098.
24
     Id. at 1098–99 (internal quotation marks and citations omitted).
25
  See 28 U.S.C. § 1295(a)(1) (2018) (“The United State Court of Appeals for the Federal Circuit shall have
exclusive jurisdiction of an appeal from a final decision of a district court of the United States . . . in any civil action
arising under . . . any Act of Congress relating to patents.”)
26
   Federal Circuit law governs on all matters of substantive patent law, while regional circuit law governs procedural
issues. Although venue is a procedural issue, the Federal Circuit explains, “[A] procedural issue that is not itself a
substantive patent law issue is nonetheless governed by Federal Circuit law if the issue pertains to patent law, if it
bears an essential relationship to matters committed to our exclusive control by statute, or if it clearly implicates the
jurisprudential responsibilities of this court in a field within its exclusive jurisdiction.” Laboratory Corp. of America
Holdings v. Chiron Corp., 384 F.3d 1326, 1330 (Fed. Cir. 2004) (citation omitted). Therefore, “the interpretation of
§ 1400(b), a patent-specific statute, including its relation to § 1391, is a matter of Federal Circuit law, not regional
circuit law (subject, of course, to Supreme Court law).” In re Oath Holdings Inc., 908 F.3d 1301, 1305 (Fed. Cir.
2018).
27
     In re Micron, 875 F.3d at 1099.
28
  Congress again amended § 1391 in 2011. The Federal Circuit reasoned the 2011 amendments provided no basis
to reconsider its prior decision and reaffirmed V.E. Holding. See In re TC Heartland LLC, 821 F.3d 1338, 1343
(Fed. Cir. 2016), rev’d and remanded sub nom. TC Heartland LLC v. Kraft Foods Grp. Brands LLC, 137 S. Ct. 1514
(2017) (“We reject Heartland’s argument that in 2011 Congress codified the common law regarding venue in patent
suits as described in Fourco.”).


                                                             5
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 6 of 29 PageID #: 3318




earlier case law.29 In contrast to § 1391’s default definition, the term “resides” as applied to

patent venue in § 1400(b) “refers only to the State of incorporation” of corporate defendants.30

This change, which severed § 1400(b) from § 1391(c), made available an objection to venue

based on lack of residence for defendants nationwide who were currently involved in pending

patent disputes.31

            Despite this change of law, many district courts initially concluded that defendants

waived their right to challenge venue under Federal Rule of Civil Procedure 12(h)(1) and Rule

12(g)(2) where they previously omitted a venue defense from their answers or initial motions to

dismiss.32 The Federal Circuit definitively rejected that approach when it decided In re Micron,

explaining, “The venue objection was not available until the Supreme Court decided TC

Heartland because, before then, it would have been improper, given controlling precedent, for

the district court to dismiss or to transfer for lack of venue.”33 In a follow-up case, In re Oath

Holdings, the Court again clarified that “issues of waiver or forfeiture of patent-venue rights

under § 1400(b)” are governed by Federal Circuit law and that “Micron answers the entire

question of waiver under Rule 12(g)(2) and (h)(1) . . . there [is] no such waiver.”34

            B. Analysis

            Bard nevertheless claims Smiths waived its right to challenge venue because (1) Smiths

expressly admitted in its Answer to the 2012 Complaint that venue here was proper, and (2)



29
     TC Heartland, 137 S.Ct. at 1517.
30
     Id. at 1521.
31
     See In re Micron, 875 F.3d at 1099.
32
     Id. at 1093–94.
33
     Id. at 1096.
34
     908 F.3d at 1305.


                                                     6
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 7 of 29 PageID #: 3319




Smiths submitted to the jurisdiction of the court by filing invalidity and non-infringement

counterclaims against Bard.35 The Court finds both arguments unpersuasive.

                 1. Smiths’s Admission in 2012 Does Not Amount to Waiver

            “Under longstanding precedent, it was understood when defendants answered the

complaints filed . . . that venue was proper in a patent infringement case against a corporation in

any district in which the corporation was subject to personal jurisdiction.”36 It is undisputed that

venue here was proper based on then-controlling precedent when this case was filed in 2012.

Consequently, Smiths admitted in its Answer that “venue with respect to it is proper in this

judicial district under 28 U.S.C. §§ 1391 and 1400.”37

            As previously explained, a venue objection based on Smiths’s circumstances pre-TC

Heartland was not available when the case was filed, and it is well established that a defendant is

not required to engage in futile gestures solely to avoid a claim of waiver.38 As is the case here,

“a sufficiently sharp change of law sometimes is a ground for permitting a party to advance a

position that it did not advance earlier in the proceeding when the law at the time was strongly

enough against that position.”39

            Bard insists Smiths’s specific admission distinguishes this case from other patent cases

pending at the time TC Heartland was decided.40 Unlike Smiths, the defendants in those cases


35
     See Dkt. 214 (Opposition Memo.) at 21–24.
36
     Xodus Medical Inc. v. Prime Medical LLC, 2018 WL 4385243, at *2 (W.D. Pa. Sept 14, 2018) (unpublished).
37
     Dkt. 77 at 3, ¶ 5.
38
  See In re Micron, 875 F.3d at 1098 (collecting cases showing all circuits agree with this position). The Tenth
Circuit explains there is no requirement that a defendant “make a futile attempt . . . given the state of the law,” and
the court will apply a new decision to a pending case when “the decision establishes a new principle of law . . . by
overruling clear past precedent upon which the litigants may have relied.” Peterson v. Shearson/American Exp.,
Inc., 849 F.2d 464, 466 (10th Cir. 1988).
39
     In re Micron, 875 F.3d at 1097.
40
     Dkt. 193 (Surreply) at 3.


                                                            7
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 8 of 29 PageID #: 3320




did not explicitly admit venue was proper.41 But this is a distinction without a difference. Venue

here was proper under existing law when this case was filed, and it would have been inconsistent

at least with the spirit of the Rules had Smiths maintained otherwise when the defense was

clearly unavailable.

           The Federal Circuit addressed the same question in In re Oath Holdings, where the

defendant admitted to venue in its answer, and the court explained that a litigant “cannot be

faulted for waiting to present a venue objection until after TC Heartland was decided, where the

case was in an early stage, [and] the defense could not properly have been adopted by the district

court at the time[].”42 This was true even when the defendant there was aware that TC Heartland

was pending and could result in a change of law. Smiths did not waive its right to challenge

venue post-TC Heartland merely because it admitted in its 2012 Answer that venue was proper

at that time.

                2. Smiths’s 2012 Counterclaims Do Not Amount to Waiver

           “[F]iling a counterclaim, compulsory or permissive, cannot waive” Rule 12 defenses,

particularly when the moving party has not been “extensively participating in the litigation”

before seeking timely dismissal of the case.43 Further, “the Federal Circuit has suggested that the

[waiver] inquiry should at least start with an examination of the ‘time from when the defense

becomes available to when it is asserted.’”44



41
  See, e.g., In re Micron, 875 F.3d 1091; Genesis Attachments LLC v. Detroit Edge Tool Co., 2019 WL 1924302
(W.D. Wis. Apr. 30, 2019); Xodus Med. 2018 WL 4385243.
42
     908 F.3d at 1306.
43
  Rates Technology Inc. v. Nortel Networks Corp., 399 F.3d 1302, 1308–09 (Fed. Cir. 2005); see also Campbell v.
Bartlett, 975 F.2d 1569, 1574 (10th Cir. 1992) (“We follow the rule that by filing a compulsory counterclaim a party
does not waive Rule 12(b) objections.”).
44
  Intellectual Ventures II LLC v. FedEx Corporation, 2017 WL 5630023 at *3 (E.D. Texas, Nov. 22, 2017) (quoting
In re Micron, 875 F.3d 1091, 1102 (Fed. Cir. 2017)). The Intellectual Ventures Court refers to this as a “forfeiture”

                                                          8
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 9 of 29 PageID #: 3321




           Considering that a venue defense was unavailable when the case was filed, it was entirely

appropriate that Smiths answered the Complaint and asserted counterclaims seeking affirmative

relief, especially if those counterclaims were compulsory.45 Unlike jurisdictional defenses that

are subject to waiver, seeking affirmative relief in counterclaims will not ordinarily implicate

waiver of venue defenses—at least not here, where Smiths had no way of knowing patent venue

law would change significantly years later while this case was administratively closed. To find

otherwise would place many parties in the untenable position of having to blindly weigh at the

outset of litigation the potential value of claims that may be lost if not asserted against the risk

that asserting those claims could result in waiver of new defenses that may later become

available only as a result of unforeseen changes in the law. Such an approach would impede

rather than promote the orderly and efficient resolution of disputes.

           Nevertheless, specific circumstances in individual cases may compel different results. As

appellate courts have counseled, this is particularly so where a new defense becomes available

late in litigation. But notwithstanding the 2012 filing date, this case remains procedurally in its

infancy due to a nearly seven year stay during which the parties were engaged in proceedings

relating to review of the relevant patents.46 Importantly, none of Smiths’s counterclaims have

been actively litigated.




inquiry, but Bard frames the issue as one sounding in waiver. The two terms can be used interchangeably when
considering whether a party’s counterclaims defeat a subsequent improper venue motion.
45
     Dkt. 70.
46
  The length of the stay is reflected in the complex procedural history of this case. During the inter partes
reexamination of the patents at issue, the USPTO initially invalidated the challenged patents. Bard appealed the
decision to the Federal Circuit, which found in 2018 that the USPTO’s claim construction was “unreasonably broad”
and vacated and remanded the case. On remand, the USPTO upheld the three challenged patents. See C.R. Bard v.
AngioDynamics, Inc., No. 2:12-cv-35 (D. Utah) Dkt. 152 (Bard’s Opposition to AngioDynamics’s Initial Motion to
Dismiss or Transfer for Improper Venue) at 3.


                                                        9
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 10 of 29 PageID #: 3322




              In light of these facts, the court declines to find waiver of its new venue defense based on

 Smiths’s filing of counterclaims.47

        II.      Smiths Did Not Have a Regular and Established Place of Business in the District
                 of Utah When the Case Was Filed in 2012

              A. Background

              Questions concerning regular and established places of business in venue disputes are

 often fact intensive. That is the case here. For this reason, the court provides first a detailed

 summary of the relevant facts existing in 2012 when this case was filed.

              Smiths employed at the time this suit was filed in 2012 a team of sixteen sales

 representatives assigned to cover its Mountain State region, encompassing Arizona, Colorado,

 Nevada, Utah, and Wyoming.48 Fourteen of the sales representatives periodically visited Utah on

 sales trips from their homes in other states. The remaining two, Claudia Campbell and Mike

 Franson, lived in Utah and serviced customers throughout the multi-state territory, including

 Utah.49 When in Utah, the sales representatives worked in the field, visiting customers at

 hospitals, surgery centers, and other healthcare facilities, and sometimes performing product

 demonstrations at customers’ places of business.50

              Smiths’s sales representatives typically did not place orders for customers in 2012.

 Rather, customers directly placed their own orders using an automated system through a Shared



 47
   Other courts have reached a similar conclusion. See, e.g., H.W.J. Designs for Agribusiness, Inc. v. Rethceif
 Enterprises, LLC, 2018 WL 827768, at *4 (E.D. Cal. Feb. 12, 2018) (finding assertion of counterclaim did not
 waive venue challenge in patent case); Rillito River Solar LLC v. Wencon Dev. Inc., 2017 WL 5598228, at *4 (D.
 Ariz. Nov. 21, 2017) (same); see also 5C Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure
 § 1397 (3d ed. 2004) (“The trend in more recent cases is to hold that no Rule 12(b) defense is waived by the
 assertion of a counterclaim, whether permissive or compulsory.”).
 48
      See Dkt. 157-1 (De Leon Decl.) at ¶ 10; Dkt. 204-1, Ex. A (Supp. Responses) at 3–4.
 49
      Dkt. 204-1, Ex. A at 3–4.
 50
      Dkt. 157-1 at ¶¶ 10–12.


                                                           10
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 11 of 29 PageID #: 3323




 Services Center located outside Utah.51 In the rare event a sales representative did place a

 customer’s order, they did so via telephone or facsimile through the same out-of-state Shared

 Services Center.52 Additionally, Smiths did not provide Utah-based administrative support to the

 sales representatives.53 Such support “would have been provided from Smiths Medical’s

 corporate headquarters in Minnesota, its Shared Services Center in Dublin, Ohio, or, for product

 specific support, one of its other facilities located in Keene, New Hampshire or Southington,

 Connecticut.”54

             When not working in the field, the sales representatives worked from home offices

 performing administrative tasks, including preparing expense reports, making internal telephone

 calls, speaking with account managers, and scheduling meetings with customers.55 Although the

 sales representatives kept small amounts of Smiths marketing materials and products for

 demonstration purposes at their home offices, Smiths did not store product inventory at its sales

 representatives’ homes or use the home offices as distribution centers.56 Sales representatives

 were reimbursed for home office-related expenses, including home phone lines, internet service,

 office supplies, and cell phones.57 Smiths did not own, lease, control, or occupy any portion of a

 sales representative’s home or residence, nor did Smiths play any role in selecting any sales

 representatives’ residence in Utah.58


 51
      Id. at ¶ 11.
 52
      Id.
 53
      Id. 157-1 at ¶¶ 9–12.
 54
      Id. 157-1 at ¶ 12.
 55
      Dkt. 204-1, Ex. A at 10.
 56
      Dkt. 157-1 at ¶ 10.
 57
      Id. at ¶ 14.
 58
      Id. at ¶ 9.


                                                    11
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 12 of 29 PageID #: 3324




             In 2012, the sales representatives assigned to Utah also had access to an unmarked,

 shared 10’ x 20’ storage unit located in Murray, Utah. The unit was leased by a Smiths sales

 representative, who was reimbursed for the leasing cost by Smiths. 59 It was used to store product

 samples, marketing literature, and heavier pieces of capital equipment.60 Smiths did not hold the

 storage unit out as a place of business, there was no Smiths signage on the unit, and it was not

 listed on any Smiths website or directory.61

             While all sixteen sales representatives had the ability to access the storage unit, venue

 discovery revealed only eight of them potentially did so, with the frequency of use varying

 widely among them.62 The sales representatives retrieved sample products stored in the unit and

 transported them via company-issued vehicles to customers’ places of business for presentations

 and product demonstrations.63 It was Smiths’s company policy not to store any saleable

 inventory in nor distribute products from the storage unit, and none of the sales representatives

 transacted any business or met with customers at the unit.64

                     1. Claudia Campbell’s Activities in 2012

             Claudia Campbell lived in Utah and was a Smiths “Key Account Manager” when this

 action was filed in 2012.65 She was responsible for meeting with corporate buying teams for key

 accounts and for accompanying and providing support to other Smiths sales representatives




 59
      Id. at ¶ 15.
 60
      Id.
 61
      Id.; Dkt. 206-4, Ex. F (De Leon Depo.) at 128:2–129:7.
 62
      Dkt. 216-1 (Plaintiff’s Opp. Memo.), Ex. 1 (Second Supp. Responses) at 14–15.
 63
      Dkt. 157-1 at ¶ 15.
 64
      Dkt. 216-1, Ex. 1 at 15.
 65
      Id. at 5.


                                                           12
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 13 of 29 PageID #: 3325




 during meetings and demonstrations with customers.66 Campbell spent a typical work week

 traveling and visiting out-of-state clients Tuesday through Thursday,67 while using Mondays and

 Fridays to call on Utah accounts or work from her home office.68 In 2012, Campbell did not

 personally place orders for any of her Utah accounts, nor did she meet with any customers at her

 home office.69

             Campbell kept certain materials at her home office, including marketing materials,

 support documentation, binders, and instructional manuals that fit within a double-wide file

 drawer.70 She also had certain product samples in her home office that she took with her to

 customers’ places of business for demonstration purposes.71 These included Smiths’s infusion

 hardware, such as the “Medfusion™ pump and patient-controlled analgesia (“PCA”) pump,” and

 several boxes of Smiths’s consumable products.72 Campbell ordered additional product samples

 from Smiths to be shipped to her home as needed.73

             Campbell used the Utah storage unit to store larger quantities of product samples and

 larger hardware.74 On average, she went to the unit once a month,75 but she never met with

 customers there.76 Campbell acknowledged that although it was Smiths’s policy to not use


 66
      Id.
 67
      Id. at 7.
 68
      Id.
 69
      Id.
 70
      Id. at 6.
 71
      Id.
 72
      Id.
 73
      Id. at 11–12.
 74
      Id.
 75
      Id. at 15.
 76
      Id. at 7.


                                                     13
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 14 of 29 PageID #: 3326




 product from the storage unit to fulfill purchase orders, this could have happened “in an

 emergency situation involving a product backorder.”77 But there is no evidence Campbell ever

 did this.78

                   2. Mike Franson’s Activities in 2012

             When this case was filed, Mike Franson was a Distribution Manager responsible for

 relationships with national distributors.79 Although he lived in Utah, he did not have any Utah

 accounts in 2012 and spent very little time working in the state.80 Franson did not perform any

 demonstrations or make any sales calls in Utah, nor did he place any orders for Utah customers

 in 2012.81

             Franson maintained a home office in Utah, where he typically worked on Mondays and

 Fridays performing administrative tasks.82 He traveled and visited customers outside Utah

 Tuesdays through Thursdays.83 At his home office, Franson kept a limited amount of marketing

 material and a few select sample products that were used only for demonstration purposes.84 If a

 customer needed samples, he ordered them for delivery to the customer’s location.85 Franson

 never met customers at his home office,86 and he did not use the Utah storage unit in 2012.87


 77
      Id.
 78
      Dkt. 223 (Defendant’s Reply) at 5.
 79
      Dkt. 216-1, Ex. 1 at 8.
 80
      Id.
 81
      Id.
 82
      Id.
 83
      Id.
 84
      Id. at 9.
 85
      Id.
 86
      Id. at 8.
 87
      Id. at 15.


                                                     14
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 15 of 29 PageID #: 3327




             B. Legal Standard

             The Federal Circuit announced in In re Cray Inc. a three-part test for determining

 whether venue is proper under the “regular and established place of business” prong of 28 U.S.C.

 § 1400(b)88: “(1) there must be a physical place in the district; (2) it must be a regular and

 established place of business; and (3) it must be the place of the defendant. If any statutory

 requirement is not satisfied, venue is improper under § 1400(b).”89

             When applying the three Cray factors, the Federal Circuit stresses that district courts

 “should be mindful of th[e] history in applying the statute and be careful not to conflate

 showings that may be sufficient for other purposes, e.g., personal jurisdiction or the general

 venue statute, with the necessary showing to establish proper venue in patent cases.”90 When

 Congress adopted the predecessor to § 1400(b) as a special patent venue statute, it did so “to

 eliminate the ‘abuses engendered’ by previous venue provisions allowing such suits to be

 brought in any district in which the defendant could be served.”91 Therefore, the standard for

 determining a regular and established place of business “requires more than the minimum

 contacts necessary . . . for satisfying the doing business standard of the general venue


 88
    Because Smiths is incorporated in Delaware, there is no dispute venue would be improper under only the
 residency prong of § 1400(b). Therefore, Bard must show under the second prong that Smiths both committed acts
 of infringement in the District of Utah and has a regular and established place of business here. Whether Smiths
 committed acts of infringement “is a factual question not appropriate for resolution on a motion to dismiss for
 improper venue.” Zaxcom, Inc. v. Lectrosonics, Inc., 2019 WL 418860 at *4 (E.D.N.Y. Feb. 1, 2019) (unpublished)
 (citing Medicines Co. v. Hospira, Inc., 881 F.3d 1347, 1350 (Fed. Cir. 2018) (“Infringement is a question of fact.”);
 In re Cordis Corp., 769 F.2d 733, 737 (Fed. Cir. 1985) (The “issue of infringement” is “a question to be determined
 at trial” and “is not reached on the merits in considering venue requirements.”)). Smiths does not contest for
 purposes of its Motion Bard’s allegations that it committed infringing acts in this district.
 89
   In re Cray Inc., 871 F.3d 1355, 1360 (Fed. Cir. 2017). Federal Circuit law governs the interpretation of what
 constitutes a regular and established place of business. “Section 1400(b) is unique to patent law, and constitutes the
 exclusive provision controlling venue in patent infringement proceedings . . . [t]hus, Federal Circuit law rather than
 regional circuit law, governs our analysis of what § 1400(b) requires.” Id. (internal quotation marks and citation
 omitted). See also discussion, supra note 26.
 90
      Id. at 1361.
 91
      Id. (citing Schnell v. Peter Eckrich & Sons, Inc., 365 U.S. 260, 262 (1961)).


                                                              15
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 16 of 29 PageID #: 3328




 provision.”92 The Federal Circuit further explained that “no precise rule has been laid down and

 each case depends on its own facts.”93

                 1. A Physical Place in the District

             The defendant’s “place” need not be “a fixed physical presence in the sense of a formal

 office or store,” but it must still be “a physical, geographical location in the district from which

 the business of the defendant is carried out.”94 Although Campbell’s and Franson’s homes and

 the Utah storage unit all fit the description of “a building” and thus,“a physical location,” the

 statute requires more. As Cray suggests, courts should consider how the home or storage unit is

 used by a defendant to conduct its business.95 This analysis overlaps in many respects with the

 elements considered under the third Cray factor. To avoid repetition, the court will examine

 Smiths’s 2012 business practices under the final Cray requirement discussed below.

                 2. A Regular and Established Place of Business

             A place of business may be “regular” if it operates in a “steady, uniform, orderly, and

 methodical manner.”96 Sporadic activity is not enough to create venue.97 To be “established,”

 the place of business cannot be transient; it must be “settled certainly, or fixed permanently.”98

 Concerning employees who work from home offices, “if an employee can move his or her home




 92
      Id.
 93
      Id. at 1362.
 94
      Id. (internal quotation marks and citation omitted) (emphasis added).
 95
      Id.
 96
      Id. (citation and internal punctuation omitted).
 97
      Id.
 98
      Id. at 1363. (citation and internal punctuation omitted).


                                                                  16
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 17 of 29 PageID #: 3329




 out of the district at his or her own instigation, without the approval of the defendant, that would

 cut against the employee’s home being considered a place of business of the defendant.”99

             Here, Bard argues the homes of the Smiths sales representatives living in Utah in 2012

 were “established” places of business because they were not in the district by happenstance.

 Bard contends it was Smiths’s policy to “recruit in the markets that [it] wanted sales reps to live

 in.”100 And the business the representatives conducted in their home offices was “regular”

 because they performed their job functions there at least two days per week.101 Similarly, the

 storage unit was used frequently by at least three sales representatives covering Utah.102 The

 court finds this reasoning unpersuasive.

             First, as Smiths explains, Utah was never a single-state territory.103 In 2012, it was part of

 the Mountain State sales territory, which included four other states.104 None of the sales

 representatives were required to live within a particular state, and of the sixteen sales

 representatives who covered Utah, only two lived here.105 While it was Smiths’s preference to

 hire sales representatives who lived within their assigned territory, they were allowed to live

 anywhere within the territory they serviced.106 Additionally, the sales representatives were

 allowed to move their homes out of the district if they chose to do so, without prior approval




 99
      Id.
 100
       Dkt. 214 at 15; see also Dkt. 206-4, Ex. F at 59:11–12.
 101
       Dkt. 214 at 15.
 102
       Id. at 213–14.
 103
       Dkt. 204 at 10.
 104
       Id.; see also Dkt. 157-1 at ¶ 10; Dkt. 204-1, Ex. A at 3–4.
 105
       Dkt. 204 at 10.
 106
       Id.


                                                              17
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 18 of 29 PageID #: 3330




 from Smiths.107 As the Cray Court instructed, this fact cuts against finding the home offices to

 be established places of business because they were not permanently fixed.

             Second, although Campbell and Franson typically worked from their home offices on

 Mondays and Fridays, they both spent the majority of their work week traveling and visiting

 customers outside Utah.108 For his part, Franson neither had customer accounts in Utah nor did

 he make any sales calls within the state during the entirety of 2012.109 The work he performed

 for Smiths from his home office was directed entirely to customers outside Utah. Bard has

 provided no evidence showing Smiths controlled or arranged Campbell’s or Franson’s schedules

 or dictated how often sales representatives were to work from their home offices. Bard has

 failed to establish that the work performed by Smiths sales representatives in Utah was “steady,

 uniform, orderly, and methodical.”

             For similar reasons, the Utah storage unit cannot be considered a “regular” or

 “established” place of business. The use of storage units was not part of any uniform Smiths

 program.110 At most, it was a convenience that some Smiths sales representatives chose to take

 advantage of. Individual sales representatives chose the storage unit’s location, and they were

 free to change that location anytime without Smiths’s approval.111 They chose the storage

 company, decided whether to enter a lease or pay monthly, and could discontinue the use of the




 107
       Id.
 108
       Dkt. 216-1, Ex. 1 at 7, 8.
 109
       Id. at 8.
 110
       Dkt. 204 at 11.
 111
       See Dkt. 206-4, Ex. F at 21:2–27:5.


                                                     18
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 19 of 29 PageID #: 3331




 storage unit at any time.112 These facts weigh against finding the storage unit to be an established

 place of Smiths’s business.

             Further, Bard has provided no compelling evidence showing the storage unit was used in

 any orderly or methodical manner. Although eight of Smiths’s Utah sales representatives

 possibly used the storage unit, Bard can identify only three who may have used the unit with

 some frequency.113 Bard offers no specific dates, official records, or any other evidence showing

 the storage unit was used regularly.114 The court lacks sufficient evidence upon which to

 conclude that the storage unit was a regular and established place of business. Bard has not

 established the second Cray factor necessary to establish venue in this District.

                 3. The Place of the Defendant

             A regular and established place of business must be the “place of the defendant, not

 solely a place of the defendant’s employee.”115 The place must be ratified or established by the

 defendant. It is not sufficient for the employee to do so on their own.116 The Federal Circuit

 identifies several considerations for trial courts evaluating the “place of the defendant” factor,

 including: (1) whether the defendant owns, leases, or exercises control over the place; (2)

 whether the defendant conditioned employment on the continued residence of the employee in

 the district; (3) whether the defendant stored materials at the place in the district for sale or

 distribution; (4) whether the defendant used marketing or advertising to indicate that the physical

 location was its place of business; and (5) how the defendant’s alleged place of business in the


 112
       Id.; Dkt. 223 (Defendant’s Reply) at 6.
 113
       See Dkt. 216-1, Ex. 1 at 15.
 114
       See Dkt. 214 at 14–16.
 115
       Cray, 871 F.3d at 1363 (emphasis in original).
 116
       Id.


                                                        19
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 20 of 29 PageID #: 3332




 district compares with other places of business of the defendant in other venues.117 The court

 evaluates each consideration in turn.

                     (a) Ownership and Control

                         (1) Campbell’s and Franson’s Home Offices

             Smiths did not own, lease, or otherwise control any portion of Campbell’s or Franson’s

 homes in 2012, nor did Smiths participate in selecting its sales representatives’ homes.118

 Although it is Smiths’s policy to provide their sales representatives with computers and cell

 phones and to reimburse them for office supplies, internet service, and home phone lines, this is

 not enough to render a sales representative’s home office a place of Smiths.119 Such expenditures

 are not “intentional actions” directed at creating a regular and established place of business

 within a district, but are instead used to support sales representatives who cover broad areas.120

 To illustrate, the Cray defendant provided similar materials and reimbursements, but the Federal

 Circuit nonetheless found venue improper despite such arrangements.121 As the court explained,

 the patent venue statute “clearly requires” more than merely showing “the defendant’s employee

 owns a home in which he carries on some of the work that he does for the defendant.”122




 117
       Id. at 1363–64.
 118
       Dkt. 204 at 12.
 119
       Id.
 120
   Free-Flow Packaging Int’l, Inc. v. Automated Packaging Sys., Inc., 2017 WL 4155347, at *6 (N.D. Cal. Aug. 29,
 2017) (unpublished).
 121
       Cray, 871 F.3d at 1364–65.
 122
    Id. at 1365 (citation omitted); see also Regents of Univ. of Minnesota v. Gilead Scis., Inc., 299 F. Supp. 3d 1034,
 1043–44 (D. Minn. 2017) (providing computers and reimbursing home office expenses was insufficient to establish
 a place of the defendant); Zaxcom, 2019 WL 418860 at *5 (same).


                                                           20
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 21 of 29 PageID #: 3333




                         (2) Utah Storage Unit

             Similarly, Smiths did not directly own, lease, or control the Utah storage unit used by its

 sales representatives.123 The unit was leased through a third party, and Smiths reimbursed the

 expense to the sales representative who leased it.124 Smiths did not manage the products stored

 there nor did it require sales representatives to use the storage unit.125 Simply reimbursing the

 cost of the unit is not enough to establish it as a place of Smiths.126

             Bard contends the storage unit is similar to the lockers at issue in Rensselaer Polytechnic

 Inst. v. Amazon.com, Inc., where the court found the lockers represented a regular and

 established place of business of the defendant.127 There, defendant Amazon used large, metal

 lockers on third-party premises as places where customers could retrieve or drop off packages.128

 Amazon operated and maintained the lockers, which were branded with Amazon’s logo and

 customer service number, and Amazon promoted the lockers to the public as a secure place to

 conduct customer transactions.129 Bard argues that Smiths used the storage unit in this case in a

 similar manner to carry out the objective of its business.




 123
       Dkt. 204 at 16.
 124
       Id.
 125
       Id.
 126
    See also Regents, 299 F. Supp. 3d at 1043 (finding offsite storage lockers leased through a third party and
 containing a small amount of defendant’s products did not constitute a place of the defendant); Zaxcom, 2019 WL
 418860 at *5 (holding no place of defendant where employee leased a UPS mailbox to receive packages of
 defendant’s products and was reimbursed for the cost by defendant); Free-Flow Packaging, 2017 WL 4155347 at
 *2, 6 (venue improper where defendant reimbursed employee for storage unit where he kept defendant’s products
 used for samples and demonstration purposes).
 127
       2019 WL 3755446, at *14 (N.D.N.Y. Aug. 7, 2019) (unpublished).
 128
       Id. at *3.
 129
       Id.


                                                         21
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 22 of 29 PageID #: 3334




             The evidence before the court is to the contrary. Unlike the Rensselaer defendant, Smiths

 never held the storage unit out to the public as a place of business, and Smiths sales

 representatives conducted no meetings nor customer transactions at the unit. And while the

 Rensselaer Court found Amazon’s degree of control over the lockers established a place of

 business of the defendant, Smiths did not control the storage unit in a similar manner. The

 storage unit was not a Smiths place of business.

                        (b) Condition of Employment

             As explained above under the second Cray factor analysis, Smiths did not condition

 employment on the location of a sales representative’s home in Utah. Bard nevertheless

 contends that the presence of Utah-based sales representatives—notably Campbell as a Key

 Account Manager—was particularly important to Smiths’s business.130 Campbell handled

 Smiths’s largest and most important acute hospital accounts in the territory, three of which were

 in Utah.131 But these facts do not suggest Campbell was required to live in Utah to carry out her

 duties. As Smiths points out, Campbell oversaw key accounts in four other states, and it was not

 critical to her job (nor possible) that she live in the state where each key account was located.132

             Bard further argues that the administrative work Campbell performed in her home office

 was more executive in nature than sales related, and therefore, more important to Smiths’s

 business.133 Campbell was responsible for strategic growth planning, sales forecasting, goal

 setting, and marshalling Smiths’s resources.134 But while Campbell may have been a key


 130
       Dkt. 214 at 4, 15.
 131
       Id. at 4.
 132
       Dkt. 223 at 3.
 133
       Dkt. 214 at 4.
 134
       Id.


                                                      22
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 23 of 29 PageID #: 3335




 member of the Smiths’s sales team, that does not change the controlling analysis. The facts in

 Cray were similar, where the two employees in question were also high-level staff members in

 the defendant’s business. One of the employees was a “senior territory manager,” while the

 other was a “sales executive” responsible for sales “in excess of $345 million.”135 The court

 explained that even if the employees performed work for the defendant beyond sales, including

 “management of key accounts,” it would not change the analysis under the Cray factors.136

             Bard’s suggestion that the court separately consider the nature and relative importance of

 the tasks performed by each sales representative in the District is an invitation to add a new

 element to the third Cray factor. This the court will not do, especially where the Federal Circuit

 cautioned against such an approach when it decided Cray, stating, “[W]e do not suggest that

 district courts must scrutinize the ‘nature and activity’ of the alleged place of business to make

 relative value judgments on the different types of business activity conducted therein.”137 Bard

 has not established that Campbell’s home office was Smiths’s place of business simply because

 the work she performed there was executive in nature.

                       (c) Storage of Materials

             In contrast, that Campbell and Franson stored Smiths’s products in their home offices and

 a significant number of products were also kept in the storage unit weighs in favor of finding one

 or more of these a place of business for Smiths.138 It was an important part of Smiths’s business

 to have sales representatives carry products in their sales bags and vehicles so they were on hand



 135
       Cray, 871 F.3d at 1357.
 136
       Id. at 1366.
 137
       Id. at 1364, n.*.
 138
   See Zaxcom, 2019 WL 418860 at *6 (finding this factor in favor of plaintiff when employee kept a significant
 number of defendant’s products in his home and garage).


                                                        23
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 24 of 29 PageID #: 3336




 for demonstrations while out on sales calls.139 Many of Smiths’s products are consumable, one-

 time use items, and sales representatives frequently provided multiple samples to customers.140

 Thus, it was necessary for sales representatives to keep products in their homes and helpful to

 utilize a storage unit for larger quantities of sample products and larger pieces of capital

 equipment.141

             Although the products stored in the home offices and the storage unit were nonsaleable

 inventory, the volume of stored products was notable. For example, over a six-month period in

 2012, Campbell shipped to her home approximately 12,300 sample products.142 The products

 were small, consumable items, such as needles and syringes, but they are indicative of the

 volume of products stored by Smiths’s sales representatives. This is in contrast with Cray,

 where the sales representatives in question did not store any products or marketing materials in

 their homes.143

             An important consideration is whether the stored products were ever directly sold or

 distributed to customers. For example, in In re Cordis Corp., the Federal Circuit held venue was

 proper where a defendant not only used its employees’ homes to store its “literature, documents,

 and products,” but also treated the homes as distribution centers, where inventory was stored and



 139
       Dkt. 204 at 13.
 140
    See Dkt. 216-1, Ex. 1 at 6 (Regarding consumable products, Campbell usually took five to ten samples of each
 given product to a demonstration for clients.).
 141
       Id. at 6–7.
 142
       Dkt. 214 at 4; Dkt. 216-1, Ex. 1 at 11–12.
 143
    871 F.3d at 1365. See also RegenLab USA LLC v. Estar Techs. Ltd., 335 F. Supp. 3d 526, 552 (S.D.N.Y. 2018)
 (facts regarding inventory storage at employees' home offices cut in favor of finding venue appropriate where
 employees used those products to conduct demonstrations for customers). But cf. Automated Packaging Sys., Inc. v.
 Free-Flow Packaging Int'l, Inc., 2018 WL 400326, at *8 (N.D. Ohio Jan. 12, 2018) (finding venue improper where
 “small amounts of product are maintained in [employees'] homes, [but] this product is not available for direct sale to
 customers”).

                                                           24
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 25 of 29 PageID #: 3337




 then taken directly to customers by the employees.144 Although Smiths’s documents and sample

 products were kept in the sales representatives’ homes and the storage unit, the products were for

 demonstration purposes only.145

             Bard makes much of Campbell’s statement that “in an emergency situation involving a

 product backorder,” product from the storage unit may have been used to fulfill a purchase

 order.146 But Campbell acknowledged this practice was contrary to Smiths’s policy.147 Even

 then, Bard has provided no evidence this ever happened. Bard has also failed to produce

 evidence showing Smiths treated the sales representatives’ home offices and the storage unit as

 inventory deposits or distribution centers.

                      (d) Outward Representations Concerning the Alleged Places of Business

             When determining whether a defendant has represented to the public that it has a place of

 business in the district, courts must consider whether the defendant listed the alleged place of

 business on a website, telephone or other directory, or placed its “name on a sign associated with

 or on the building itself.”148 Smiths did not hold out the storage unit, Campbell’s home, or

 Franson’s home as places of business for the company. The three locations were never listed on

 Smiths’s website or any company directory,149 and the sales representatives’ business cards

 displayed the Ohio address and telephone number of Smiths’s Shared Services Center.150




 144
       769 F.2d 733, 735 (Fed. Cir. 1985).
 145
       Dkt. 206-4, Ex. F at 81:12–83:9, 81:18–82:22.
 146
       Dkt. 216-1, Ex. 1 at 7.
 147
       Id.
 148
       Cray, 871 F.3d at 1363–64.
 149
       Dkt. 204 at 14.
 150
       Id.


                                                       25
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 26 of 29 PageID #: 3338




             While the business cards also included the Smiths-issued, Utah cellphone numbers for

 Campbell and Franson,151 this is insufficient to establish a place of Smiths in the district.152 At

 most, the inclusion of the personal phone numbers indicated that Campbell and Franson

 conducted business from Utah, not that Smiths established a place of business in the state.153

 Indeed, it is an antiquated notion that a personal cell phone number indicates establishment of a

 fixed address in a specific area. In the modern era, people do not have to change their cell phone

 numbers every time they move or cross state lines, and the area code of a cell phone number only

 indicates where the number was initially issued. It no longer creates a permanent link to a

 specific geographic location.

             Further, there was no Smiths signage in front of or affixed to Campbell’s or Franson’s

 homes indicating they were places of business of Smiths. Nor was there any Smiths signage on

 the storage unit. In short, “nothing outwardly conveys” that the sales representatives’ homes or

 the unmarked storage unit were places of Smiths’s business.154

                     (e) Comparison of the Alleged Place of Business to Others

             The final consideration relates to how the alleged places of business in the district

 compare to other places of business of the defendant in other venues.155 The purpose is to reveal,

 for example, whether the “defendant has a business model whereby many employees’ homes are




 151
       Id.
 152
    See Cray, 871 F.3d at 1364–66 (employee’s use of an in-district telephone number was not enough to establish a
 place of business for defendant); Regents, 299 F. Supp. 3d at 1045 (same); Zaxcom, 2019 WL 418860 at *6 (same).
 153
       Cray, 871 F.3d at 1365–66.
 154
       Regents, 299 F. Supp. 3d at 1045.
 155
       Cray, 871 F.3d at 1364.


                                                         26
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 27 of 29 PageID #: 3339




 used by the business as a place of business by the defendant.”156 There is no evidence of this

 here. Smiths’s business model does not contemplate all employees working from home, and for

 those who do, Smiths does not treat their home offices as places of business.157

            Telecommuting and the use of home offices has clearly risen significantly over the past

 fifteen years. This was the case even before changes this year wrought by the COVID-19 global

 pandemic. Arguments that home offices amount to established places of business for corporate

 defendants are far less persuasive in the modern era. If the court were to find venue established

 here, then virtually every business where an employee works from home could be subject to

 venue wherever those home offices are located. This would render the “regular and established

 place of business” prong of § 1400(b) all but meaningless. As the Cray Court explained, “[I]t is

 of no moment that an employee may permanently reside at a place or intend to conduct …

 business from that place for present and future employers. The statute clearly requires that venue

 be laid where the defendant has a regular and established place of business, not where the

 defendant’s employee owns a home” where some of the employee’s work is carried out.158

            When determining whether a defendant has a “regular and established place of business”

 within the District under § 1400(b), “no one fact is controlling.”159 Considering the record as a

 whole, in view of the history and “restrictive” nature of the patent venue statute,160 the court must




 156
    Id. at n.*; see also RegenLab USA LLC, 335 F. Supp. 3d at 549 (observing that because all employees of the
 defendant worked from home, their home offices constituted a primary physical location for the defendant's
 business).
 157
       Dkt. 204 at 18.
 158
       Cray, 871 F.3d at 1365 (internal quotation marks and citation omitted).
 159
       Cray, 871 F.3d at 1366.
 160
       See Stonite Prods. Co. v. Melvin Lloyd Co., 315 U.S. 561, 566 (1942).

                                                             27
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 28 of 29 PageID #: 3340




 conclude that Smiths had no regular and established place of business in the District of Utah

 when this case was filed in 2012.

        III.      This Case Should Be Transferred to the District of Delaware

               If venue is found lacking, the court under 28 U.S.C. § 1406 may “in the interest of

 justice, transfer [the] case to any district or division in which it could have been brought.”

 Smiths is incorporated, and therefore, resides in Delaware for purposes of 28 U.S.C. § 1400. As

 this case could properly have been brought in Delaware, transfer to the District of Delaware is

 appropriate under § 1406.

               Because Smiths’s corporate headquarters and principal place of business are located in

 Minnesota, Smiths asks the court to transfer instead to the District of Minnesota for the sake of

 convenience.161 While the court acknowledges it would be more convenient for Smiths to litigate

 this case near its headquarters, it is Bard’s right as plaintiff to choose where to bring its

 lawsuit.162 Bard requested transfer to the District of Delaware, an appropriate forum, and the

 court will honor that choice.




 161
       Dkt. 204 at 23.
 162
     “After all, the general rule says the plaintiff is the master of her complaint and gets to choose where and how to
 sue.” K.B. by & through Qassis v. Methodist Healthcare – Memphis Hosps., 929 F.3d 795, 799 (6th Cir. 2019)
 (citing The Fair v. Kohler Die & Specialty Co., 228 U.S. 22, 25 (1913) (“The party who brings a suit is master to
 decide what law he will rely upon.”)).


                                                            28
Case 1:20-cv-01543-UNA Document 230 Filed 11/16/20 Page 29 of 29 PageID #: 3341




                                           CONCLUSION

            For the reasons explained above, Smiths’s Renewed Motion to Transfer for Improper

 Venue is GRANTED.163 The Clerk of Court is directed to transfer the case to the United States

 District Court for the District of Delaware.

            SO ORDERED this 16th day of November 2020.

                                                BY THE COURT:


                                                ________________________________________
                                                ROBERT J. SHELBY
                                                United States Chief District Judge




 163
       Dkt. 204.


                                                  29
